Title: To George Washington from Major General John Sullivan, 4 September 1778
From: Sullivan, John
To: Washington, George


          
            Dear General
            Head Qrs Providence Septr 4th 78
          
          I am sorry to inform your Excellency of a Disscontent which at present prevails among
            the Officers of Webbs and Sherburnes Regiments—They have lately been so clamorous as to
            verge towards quitting the Service, & I am really apprehensive, that we shall
            lose many valuable Officers by Resignations if a speedy Redress is not had for  their Grievances. Their uneassiness seems to have arisen from
            comparing their Situation with that of those Regiments, which are acknowledgd and
            provided for by their Respective States, at a considerable discount while they are
            considerd as belonging to no particular State, & are neglected by the whole—Many
            of them (if we may judge from their Appearance,) have great reason to complain—Your
            Excellency will be pleasd to mention this Circumstance to Congress & use your
            Influence for a more liberal Provision for those Officers & Men who have in our
            late Action so greatly distinguishd themselves. I have the honor to be, with the utmost
            Regard Yr Excellencys most obedt humble Servt
          
            Jno. Sullivan
          
        